690 S.E.2d 279 (2010)
Kasean Damont BRYSON
v.
Sid HARGROVE, Superintendent Marion Correctional Inst.
No. 107P09-3.
Supreme Court of North Carolina.
January 20, 2010.
Tiare Smiley, Special Deputy Attorney General, for State of NC.
Kasean Damont Bryson, pro se.


*280 ORDER

Upon consideration of the petition filed by Plaintiff on the 19th of January 2010 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Buncombe County:
"Denied by order of the Court in Conference this the 20th of January 2010."
Upon consideration of the petition for Writ of Prohibition filed by Plaintiff on the 19th of January 2010 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 20th of January 2010."